This office action is in response to Applicants’ remarks received July 21, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 4-9, 20-27, 31-69, 71-72, 74 are canceled.  Claims 1-3, 10-19, 28-29, 30, 70, 85 are withdrawn.  Claims 73, 75-84, to CAA86219.2 gene from Gerbera hybrida, overexpression of peroxin 10 (PEX10; YALI0C01023), elimination or reduction of glucose-starch glucosyltransferase isoform 1 (GSY1; YALI0F18502p), are under consideration.

Priority:  This application is a 371 of PCT/US2017/022252, filed March 14, 2017, which claims benefit of provisional application 62/307912, filed March 14, 2016.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 73, 75, 77-84 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2006125000; IDS 12.13.19, previously cited) and Ledesma-Amaro et al. (2016 Progress in Lipid Research 61:  40-50, available online December 15, 2015; previously cited).  Huang et al. disclose production of a chemical or compound (i.e. resveratrol) in a recombinant oleaginous microorganism, specifically wherein the microorganism is the oleaginous yeast Yarrowia lipolytica (at least p. 1-2).  It is disclosed that synthesis of resveratrol is dependent on at least the available pool of malonyl-CoA (at least p. 53).  Huang et al. disclose many naturally occurring microorganisms, such as E. coli and Saccharomyces cerevisiae, produce malonyl-CoA, albeit in relatively low quantities ranging from barely detectable levels up to about 30 μM (p. 3).  Since malonyl-CoA is involved in fatty acid synthesis, a host cell capable of synthesizing significant amounts of oil (e.g. an oleaginous microorganism) may produce quantities of malonyl-CoA (p. 3).  Huang et al. disclose oleaginous yeast (Yarrowia lipolytica) has the ability to produce a suitable amount of malonyl-CoA; and, can be engineered to comprise the genes involved in producing the desired chemical or compound (at least p. 5, 16, 53-55).  To increase the amount of available of malonyl-CoA, Huang et al. disclose the oleaginous host cell is genetically modified and engineered to increase expression of acetyl-CoA carboxylase (at least p. 53), where the gene encoding acetyl-CoA carboxylase is from Yarrowia lipolytica (i.e. YALI0C11407g) (at least p. 15).  Huang et al. also disclose that the oleaginous host cell can be genetically engineered to further increase the amount of available malonyl-CoA by reducing the production of fatty acid (p. 53-54).
Ledesma-Amaro et al. disclose Yarrowia lipolytica (Y. lipolytica) as a biotechnological chassis to produce fatty acids (p. 40).  It is disclosed oleaginous microorganisms are able to accumulate high amounts of lipids are considered the most suitable for fatty acid or bio-oil 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed genetically modified oleaginous yeast cell comprising a heterologous gene, wherein the heterologous gene encodes acetyl-CoA carboxylase, wherein the oleaginous yeast cell is Yarrowia lipolytica, and wherein the Yarrowia lipolytica is further genetically modified to increase the amount of acetyl-CoA or malonyl-CoA comprising overexpressing the Yarrowia lipolytica PEX10 gene to increase fatty acid degradation or the rate of beta-oxidation (instant claims 73, 75, 77-84).  The motivation to do so is given by the prior art.  Huang et al. disclose engineering Yarrowia lipolytica to increase expression of acetyl-CoA carboxylase in order to increase the amount of available malonyl-CoA to produce a chemical or compound that is synthesized from malonyl-CoA.  It was further disclosed that the amount of available malonyl-CoA can also be increased by reducing the production of fatty acid (Huang et al. p. 53-54).  Ledesma-Amaro et al. disclose Yarrowia lipolytica, where it is disclosed that PEX10 is involved in fatty acid degradation or beta-oxidation to form acetyl-CoA.  Therefore, one of ordinary skill would have reasonable motivation to modify the Yarrowia lipolytica expressing ACC1 of Huang et al. by further overexpressing the Yarrowia lipolytica PEX10 gene, thereby increasing the amount of malonyl-CoA available, because there was interest in producing malonyl-CoA in high quantities to produce chemicals synthesized from malonyl-CoA.  The motivation to overexpress PEX10 would be to increase the amount of available acetyl-CoA and thereby malonyl-CoA (which are required for synthesis of chemicals or compounds that depend on malonyl-CoA) and because the expressed PEX10 would be involved in fatty acid degradation or beta-oxidation to form acetyl-CoA and thereby release of acetyl-CoA.  One of ordinary skill would have a reasonable expectation of success because Huang et al. and Ledesma-Amaro et al. disclose oleaginous yeast, such as Yarrowia lipolytica, have the ability to produce substantial amounts of malonyl-CoA and have a clear advantage over non-oleaginous microorganisms when producing chemicals or compounds, which require malonyl-CoA.
Regarding instant claim 83, Ledesma-Amaro et al. disclose the Yarrowia lipolytica strain Po1f is commonly used in metabolic engineering approaches (p. 41).
Regarding instant claim 75, Huang et al. disclose oleaginous yeast (Yarrowia lipolytica) has the ability to produce a suitable amount of malonyl-CoA; and, can be engineered to comprise a gene encoding a type III polyketide synthase, to produce a type III polyketide in significant quantities, where the oleaginous yeast can be genetically engineered to further increase the amount of available malonyl-CoA, including increasing expression of acetyl-CoA carboxylase and reducing the production of fatty acid (at least p. 5, 16, 53-55).

Regarding instant claim 78, Huang et al. disclose expression of two or more genes (at least p. 60-61).
Regarding instant claim 79, Huang et al. disclose gene expression on an extrachromosomal element (p. 60-61).
Regarding instant claims 80-82, Huang et al. disclose the oleaginous host cell is genetically modified to increase the amount of malonyl-CoA (at least p. 53-54) and Ledesma-Amaro et al. disclose the metabolic pathways of Y. lipolytica.  As noted above, it is disclosed that PEX10 is involved in beta-oxidation to form acetyl-CoA.  Therefore, it would have been obvious to engineer the oleaginous yeast (Yarrowia lipolytica) to increase acetyl-CoA or malonyl-CoA levels or fluxes by increasing expression of acetyl-CoA carboxylase and PEX10.
Regarding instant claim 84, Huang et al. disclose the oleaginous host cell is selected from yeast cells, including Yarrowia, and that the oleaginous microorganism can be genetically engineered to produce high oil content (at least p. 53-55), where it is disclosed the term “lipid” and “oil” are used interchangeably (at least p. 29).

Reply:  Applicants’ remarks have been considered but they are not persuasive.  The reasons for maintaining the 103 rejection are the same as previously noted and are incorporated herein.
Applicants assert that as demonstrated in the response filed February 24, 2021, overexpression of POR1 has no effect on production of triacetic lactone or “TAL” (to Markham 
Applicants’ remarks are not persuasive.  As previously noted, it is disclosed in Markham et al. 2018 that POR1 is a transcription factor.  This is also acknowledged by Poopanitpan.  It is disclosed in Poopanitpan that POR1 influences at least the genes POT1, PAT1, POX2, PEX5, ALK1 (at least p 733-734).  Therefore, POR1 is involved in manipulating multiple genes, including genes not necessarily involved in peroxisome biogenesis or fatty acid degradation.  Therefore, the unpredictability regarding POR1 would have been expected because it is involved in regulating or activating multiple genes in different pathways and at different levels.
However, this is not the situation in the 103 rejection.  The 103 rejection does not argue to overexpress transcription factors, which are involved in manipulating multiple genes and at different levels.  The 103 rejection identifies specific genes involved in beta-oxidation and release of acetyl Co-A in Y. lipolytica.

Since it is disclosed that deletion of PEX10 abolishes peroxisome biogenesis and thereby also abolishes beta-oxidation of fatty acids, it would be obvious to one of ordinary skill that levels of fatty acids will not break down to form acetyl-CoA (Ledesma-Amaro et al. Fig. 1).  Therefore, one of ordinary skill would have reasonable expectation then that overexpressing PEX10 would increase peroxisome biogenesis and active beta-oxidation of fatty acids, thereby increasing fatty acid degradation and increasing levels of acetyl-CoA, which would thereby increase levels of malonyl-CoA.
Regarding Applicants’ remarks that the office action does not cite to a single prior art reference that teaches overexpression of such a gene or any biological effect thereof, the remarks are not persuasive because there is no requirement under 103 that a reference must supply actual data.
Applicants assert that the office action does not set forth a prima facie case of obviousness, because the Examiner has not provided factual findings relating to:  (1) whether there is a finite number of identified, predictable potential solutions to the recognized need or problem, and (2) whether one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  According to the current record (including the experimental data submitted by the Applicant), both factors are not present in the instant case.  For example, according to Huang, methods for increasing pools of malonyl CoA include ApplicantBoard of Regents, The University of Texas Attorney Docket No. 10046-192US1SystemApplication No. 16/084,403FiledSeptember 12, 2018Page13 of 17complex interplay of genes involved in fatty acid production and degradation and clearly the reference does not support a conclusion of a "finite number of identified predictable solutions" to solve a problem not even disclosed by that reference.  Accordingly, the cited art does not meet the criteria for an "obvious-to-try" prima facie case of obviousness. 
Applicants’ remarks are not persuasive.  In this instance, it would have been obvious to combine the prior art elements according to known methods to obtain predictable results.  See also MPEP 2143.
Regarding Applicants’ remarks on Huang et al. and that Huang et al. say nothing with regard to genetic manipulation of genes involved in peroxisome biogenesis or beta-oxidation, the remarks are not persuasive.  On at least p. 53-54, Huang et al. also disclose that the oleaginous host cell (Y. lipolytica) can be genetically engineered to further increase the amount of available malonyl-CoA by reducing the production of fatty acid (p. 53-54).  Therefore, Huang et al. reasonably disclose engineering Y. lipolytica to decrease the levels of fatty acid.
Regarding Applicants’ remarks on Ledesma-Amaro et al. and that Ledesma-Amaro et al. say nothing with regard to increasing pools of acetyl CoA or malonyl CoA, the remarks are not persuasive.  Ledesma-Amaro et al. disclose a schematic representation of the metabolic pathways of Y. lipolytica, including lipid metabolism (p. 42 Fig. 1).  It is expressly disclosed in Fig. 1 and 
Regarding Applicants’ remarks that Ledesma-Amaro in FIGS. 3, 4, and 5 illustrates a ApplicantBoard of Regents, The University of Texas Attorney Docket No. 10046-192US1SystemApplication No. 16/084,403FiledSeptember 12, 2018Page13 of 17complex interplay of genes involved in fatty acid production and degradation, the remarks are not persuasive.  Ledesma-Amaro et al. actually disclose and identify a finite number of specific genes involved in fatty acid degradation in the peroxisome and release of acetyl Co-A (Fig. 1, p. 43 section 4.5).  
As noted above, Huang et al. reasonably disclose genetically engineering the oleaginous yeast to further increase the amount of available malonyl-CoA, including increasing expression of acetyl-CoA carboxylase, and reducing the production of fatty acid.
It is disclosed that among oleaginous microorganisms, Y. lipolytica is the most studied due to both its interesting biotechnological characteristics and its suitability to be manipulated in the laboratory (Ledesma-Amaro et al. p. 41).  
	Since it is disclosed that deletion of PEX10 abolishes peroxisome biogenesis and thereby also abolishes beta-oxidation of fatty acids, it would be obvious to one of ordinary skill that fatty acids will not break down to form or release acetyl-CoA (Ledesma-Amaro et al. Fig. 1).  Therefore, one of ordinary skill would have reasonable expectation then that engineering the Y. lipolytica to overexpress PEX10 would increase peroxisome biogenesis and active beta-oxidation of fatty acids, thereby increasing fatty acid breakdown and increasing levels of acetyl-CoA, which would thereby increase levels of malonyl-CoA.

	Applicants assert that the modifications recited in the present claims result in a surprising increase in precursors to support downstream chemical production (such as TAL and other polyketides).  See for example Markham et al. 2018, at Fig. 3.
	Applicants’ remarks are not persuasive.  As previously noted, the features upon which applicant relies (i.e., TAL production and/or genes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding Applicants’ remarks that even though POR1 is a transcription factor, previous studies in other hosts reported an increase in polyketide production (Markham et al. 2018 citing Luo et al.); therefore, it would not be predictable which genes when overexpressed increase acetyl-CoA, the remarks are not persuasive.  As acknowledged by Applicants and disclosed in Markham et al., other hosts, and not Y. lipolytica, reported an increase in polyketide production.  As previously noted, POR1 is a transcription factor and its role and/or involvement in the peroxisome or fatty acid degradation to release acetyl Co-A is not clear.  It is disclosed in Poopanitpan that POR1 influences at least the genes POT1, PAT1, POX2, PEX5, ALK1, in Y. lipolytica (at least p 733-734).  Therefore, POR1 is involved in manipulating multiple genes, including genes not necessarily involved in peroxisome biogenesis or fatty acid degradation, and at different levels.
However, as already noted, it is disclosed that free fatty acids can be broken down by beta-oxidation in peroxisomes to release acetyl-CoA, where one of the genes involved in fatty 
For at least these reasons, the 103 rejection is maintained.

Claims 73, 75, 76, 77-84 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (2015 J Ind Microbiol Biotechnol 42:  711-721; IDS 12.13.18, previously cited) in view of Huang et al. (WO 2006125000; IDS 12.13.19, previously cited) and Ledesma-Amaro et al. (2016 Progress in Lipid Research 61:  40-50, available online December 15, 2015; previously cited).  The teachings of Huang et al. and Ledesma-Amaro et al. over instant claims 73, 75, 77-84 are noted above.
Saunders et al. disclose triacetic acid lactone (TAL) is a potential platform chemical that can be produced in yeast (p. 711).  TAL is produced by the type III polyketide synthase g2ps1, 2-pyrone synthase (2-PS), isolated from Gerbera hybrida (p. 711).  2-PS utilizes acetyl coenzyme A (acetyl-CoA) as an initial substrate and catalyzes the decarboxylation and condensation of two malonyl-CoAs to produce TAL (p. 711).  Several studies have shown that TAL can be produced from both yeast and Escherichia coli with insertion of g2ps1 (p. 711).  Saunders et al. disclose a robust TAL-producing industrial organism will be required for large-scale production (p. 712).  Saccharomyces yeast strains (p. 712).  Saunders et al. do not teach the oleaginous yeast cell, i.e. Yarrowia lipolytica.
The teachings of Huang et al. and Ledesma-Amaro et al. are noted above.
As noted above, Huang et al. disclose many naturally occurring microorganisms, such as E. coli and Saccharomyces cerevisiae, produce malonyl-CoA, albeit in relatively low quantities ranging from barely detectable levels up to about 30 μM (p. 3).  Since malonyl-CoA is involved in fatty acid synthesis, a host cell capable of synthesizing significant amounts of oil (e.g. an oleaginous microorganism) may produce quantities of malonyl-CoA (p. 3).  Huang et al. disclose oleaginous yeast (Yarrowia lipolytica) has the ability to produce a suitable amount of malonyl-CoA; and, can be engineered to comprise a gene encoding a type III polyketide synthase, to produce a type III polyketide in significant quantities, where the oleaginous yeast can be genetically engineered to further increase the amount of available malonyl-CoA, including by increasing expression of acetyl-CoA carboxylase and reducing the production of fatty acid (at least p. 5, 16, 53-55).  This offers a clear advantage when producing a type III polyketide, which requires malonyl-CoA.
Ledesma-Amaro et al. also disclose the advantages and benefits of oleaginous microorganisms, including Y. lipolytica.  It is the most studied due to both its interesting biotechnological characteristics and its suitability to be manipulated in the laboratory (p. 41).  Its safety status and unique physiological features has made it an important biotechnological yeast in producing a variety of chemicals, compounds, proteins, and further has been widely used in the production of lipids and lipid-derived compounds (p. 41).  Ledesma-Amaro et al. also disclose Acetyl-CoA carboxylase (YALI0C11407g) (ACC1) transforms acetyl-CoA into malonyl-CoA (p. 42).  Ledesma-Amaro et al. disclose a schematic representation of the 
As noted above, Saunders et al. disclose that the compound TAL is produced by the type III polyketide synthase g2ps1, 2-pyrone synthase (2-PS), isolated from Gerbera hybrid and that 2-PS utilizes acetyl coenzyme A (acetyl-CoA) as an initial substrate and catalyzes the decarboxylation and condensation of two malonyl-CoAs to produce TAL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed genetically modified oleaginous yeast cell comprising a heterologous gene, wherein the heterologous gene encodes a Type III polyketide synthase, wherein the oleaginous yeast cell is Yarrowia lipolytica, wherein the heterologous gene is the 2-PS gene g2ps1 (or the CAA86219.2 gene from Gerbera hybrida), wherein the Yarrowia lipolytica is genetically modified to increase the amount of acetyl-CoA or malonyl-CoA comprising increasing expression of the ACC1 gene and overexpressing the Yarrowia lipolytica PEX10 gene to increase fatty acid degradation or the rate of beta-oxidation to thereby form more acetyl-CoA (instant claims 73, 75, 76).  The motivation to do so is given by the prior art.  Saunders et al. disclose TAL is a platform chemical that is industrially useful.  TAL has been produced from both yeast and Escherichia coli with insertion of the 2-PS gene g2ps1.  It is disclosed that TAL production using 2-PS requires both acetyl-CoA and malonyl-CoA (Saunders et al.).  Huang et al. disclose that E. coli and Saccharomyces cerevisiae produce low quantities of malonyl-CoA.  Huang et al. disclose oleaginous yeast (Yarrowia lipolytica) has the ability to produce a suitable amount of malonyl-CoA; and, can be engineered to comprise a gene encoding a type III polyketide synthase, to produce a type III Yarrowia lipolytica, where it is disclosed that PEX10 is involved in fatty acid degradation or beta-oxidation to form acetyl-CoA and release of acetyl-CoA.  Therefore, one of ordinary skill would have reasonable motivation to modify the teachings of Saunders et al. by substituting Yarrowia lipolytica for the microorganism to be engineered to comprise the 2-PS gene g2ps1 and to further overexpress the ACC1 gene and Yarrowia lipolytica PEX10 gene, thereby increasing the amount of malonyl-CoA available, because there was interest in producing malonyl-CoA in high quantities to produce chemicals synthesized from malonyl-CoA, such as TAL.  The motivation to overexpress PEX10 would be to increase the amount of available acetyl-CoA and thereby malonyl-CoA (which are required for type III polyketide TAL production) and because the expressed PEX10 would be involved in fatty acid degradation or beta-oxidation to form acetyl-CoA and thereby release of acetyl-CoA.  One of ordinary skill would have a reasonable expectation of success because Huang et al. and Ledesma-Amaro et al. disclose oleaginous yeast, such as Yarrowia lipolytica, have the ability to produce substantial amounts of malonyl-CoA and have a clear advantage over non-oleaginous microorganisms when producing chemicals or compounds, which require malonyl-CoA.

Reply:  Applicants’ remarks have been considered but they are not persuasive.
The claims noted above are rejected under 103 in view of Saunders et al. in view of Huang et al. and Ledesma-Amaro et al. for the reasons noted above.

Applicants assert that as seen in claim 73, there is no limitation to include a type III polyketide synthase.
Applicants’ remarks are not persuasive.  The recitation of “comprising” in claim 73 is inclusive or open-ended and does not exclude additional, unrecited elements.  See MPEP 2111.03.  Further, claim 75, which is dependent on claim 73, recites the oleaginous yeast further comprises a type III polyketide synthase.
Applicants assert that Saunders et al. fail to provide a motivation or suggestion for combination with Huang et al. and Ledesma-Amaro et al. because Saunders et al. disclose that the “TAL percent yields obtained for these strains were low” (Saunders et al. p. 10).  Although Saunders discusses some possible ways for improving TAL yield, the discussion mainly surrounds the changes of carbon sources and culture conditions (Saunders, page 9, left column).  Saunders does not mention any oleaginous yeast that could be used for the improvement of TAL yield at all.  Therefore, one of skill in the art would not be motivated to modify the teaching of the non-oleaginous yeast strains of Saunders by substituting the oleaginous Yarrowia lipolytica for the microorganism for producing type III polyketides as recited in current claim 73.
Applicants’ remarks are not persuasive.
As previously noted, it is disclosed in the prior art that Saccharomyces cerevisiae produce malonyl-CoA in relatively low quantities ranging from barely detectable levels up to about 30 μM (Huang et al. p. 3).  
It is disclosed that TAL is produced by the type III polyketide synthase g2ps1, 2-pyrone synthase (2-PS) and that 2-PS utilizes acetyl coenzyme A (acetyl-CoA) as an initial substrate and Yarrowia lipolytica for the Saccharomyces cerevisiae in Saunders et al.
Huang et al. disclose that since malonyl-CoA is involved in fatty acid synthesis, a host capable of synthesizing significant amounts of oil (e.g. an oleaginous microorganism) may produce suitable quantities of malonyl-CoA (p. 3).  The oleaginous host cell can be genetically engineered to further increase the amount of available malonyl-CoA (p. 53-54).  This offers a clear advantage when producing a type III polyketide, which requires malonyl-CoA.  Therefore, it would have been obvious to substitute the oleaginous yeast Yarrowia lipolytica for the Saccharomyces cerevisiae in Saunders et al.
Regarding Applicants’ remarks that Saunders et al. do not mention any oleaginous yeast, the remarks are not persuasive.  The deficiency of Saunders et al. to not teach oleaginous yeast is remedied by at least Huang et al. and Ledesma-Amaro et al., which disclose the advantages of oleaginous yeast Yarrowia lipolytica for producing chemicals and compounds that require malonyl-CoA, for the reasons noted in the 103 rejection.
Applicants further assert that the synthesis of resveratrol as detailed in Huang requires provision of the large ring-based precursor molecule coumaroyl CoA, either by its direct introduction or by further genetic modification to provide enzymes capable of synthesizing it.  In contrast, the present invention does not require large ring-based precursor molecules and is therefore fundamentally different in nature to that of Huang.  These simplified yeast cells and methods provide an unexpected and superior method for the production of Type III polyketides at levels sufficient to enable industrial-scale production.

The 103 rejection argues that given the advantages of oleaginous Yarrowia lipolytica (see Huang et al. and Ledesma-Amaro et al.), it would have been obvious to substitute the oleaginous yeast Yarrowia lipolytica for the Saccharomyces cerevisiae in Saunders et al. for producing the polyketide compound, which in Saunders et al. is TAL.
Regarding Applicants’ remarks that these simplified yeast cells and methods provide an unexpected and superior method for the production of Type III polyketides at levels sufficient to enable industrial-scale production, the remarks are not persuasive.  In this instance, the prior art appears to disclose the same advantages of oleaginous yeast Yarrowia lipolytica for industrial-scale production of compounds, including polyketides.
Applicants assert that as the office admitted, Saunders et al. do not disclose Yarrowia lipolytica.  In addition, Saunders et al. fail to disclose an oleaginous yeast cell and fails to even provide a Saccharomyces strain because the “[p]ercent yield for all strains was low, indicating that further metabolic engineering of the strains is required.”  (see Saunders et al. p. 1).
Saccharomyces cerevisiae.  In this instance, it was known that among oleaginous microorganisms, Y. lipolytica is the most studied due to both its interesting biotechnological characteristics and its suitability to be manipulated in the laboratory (Ledesma-Amaro p. 41).  Ledesma-Amaro et al. disclose the safety status of Y. lipolytica and its unique physiological features has made it an important biotechnological yeast in producing a variety of chemicals, compounds, proteins, and further has been widely used in the production of lipids and lipid-derived compounds (p. 41).  Therefore, it would have been obvious to substitute the oleaginous yeast Yarrowia lipolytica for the Saccharomyces cerevisiae in Saunders et al.
As previously noted, one of ordinary skill would have a reasonable expectation of success because both Saunders et al. and Huang et al. are directed to producing a chemical or compound that requires malonyl-CoA, in a yeast microorganism.  However, both Huang et al. and Ledesma-Amaro et al. disclose the advantages of oleaginous yeast Yarrowia lipolytica as a suitable host in producing chemicals and compounds that rely on at least malonyl-CoA.  It is disclosed in Huang et al. and Ledesma-Amaro et al. that oleaginous yeast, such as Yarrowia lipolytica, are able to accumulate high amounts of lipids/oils (more than 20% of their dry cell weight) (Huang et al. p. 21; Ledesma-Amaro et al. p. 41), which involves malonyl-coA; therefore, it would be obvious that Yarrowia lipolytica already produces an amount of available malonyl-CoA higher than non-oleaginous yeast, such as Saccharomyces cerevisiae.
Furthermore, it was disclosed that Yarrowia lipolytica can be genetically modified to further increase the amount of available malonyl-CoA (see at least the teachings of Huang et al. above).  Therefore, one of ordinary skill would have a reasonable expectation of success that Yarrowia lipolytica will produce an increased amount of malonyl-CoA, compared to Saccharomyces cerevisiae, for production and/or high-level production of the type III polyketides, including the TAL of Saunders et al.
Regarding the genes encoding acetyl-CoA carboxylase and peroxin 10 recited in the instant claims, see at least the reasons already noted above.
See also the reasons noted on at least p. 11-16 of the October 16, 2020 final office action.
For at least these reasons, the claims remain unpatentable under 103.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656